          Case 19-35298 Document 42 Filed in TXSB on 10/18/19 Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION                           ENTERED
                                                                      10/18/2019
    In re:                           §
                                     §
    PRESTIGE HEATING AND             §           Case No. 19-35298-H3
    AIR CONDITIONING, LLC            §
                Debtor.              §                Chapter 11

FINAL ORDER (I) AUTHORIZING USE OF CASH COLLATERAL PURSUANT TO 11
  U.S.C. § 363(c) OF THE BANKRUPTCY CODE AND (II) GRANTING ADEQUATE
               PROTECTION FOR THE USE OF CASH COLLATERAL

        CAME ON for consideration, the emergency motion (the "Motion"), for an interim order
(i) authorizing the use of cash collateral of existing and purported Secured Lenders pursuant to 11
U.S.C. § 363(c), (ii) granting adequate protection for the use of cash collateral, and (iii) scheduling
a final hearing pursuant to Bankruptcy Rule 4001 as to the use of cash collateral. Having
considered the Motion and granted interim use of cash collateral (Doc. No. 19), the Court hereby
finds cause to grant this final order authorizing the use of cash collateral and granting of adequate
protection for the use of cash collateral:

        A.       The Debtor requires the use of the Cash Collateral of certain creditors below
("Secured Lenders"), in order to continue its ordinary course business operations and to maintain
the value of its bankruptcy estate. The Debtor is permitted to use the Cash Collateral, on the terms
and conditions provided for herein, commencing October 24, 2019 and expiring on April 30, 2020
(the "Cash Collateral Period"). The Debtor shall not make use of Cash Collateral except in
accordance with the terms and conditions contained in this Cash Collateral Order. The table below
contains the Debtor’s known Secured Lenders with an interest in Cash Collateral, which are
affected by this Order:

                Secured Lender                       Claim                       Collateral

          On Deck                         $190,983.901                  all & after acquired property
          Main Street Merchant Services   $44,748.772                   Unknown – future receivable
                                                                        purchase secured by UCC
                                                                        financing statement
          Funding Metrics, LLC            Unknown                       Future receivables and proceeds
          Corporation Services (unknown   Unknown                       UCC Financing but collateral
          secured lender)                                               unknown
          Texas Comptroller               $130,350.673                  Tax lien on all assets




1
  Per Claim no. 1
2
  Per Claim no. 7
3
  Per Claim nos. 4 and 5
         Case 19-35298 Document 42 Filed in TXSB on 10/18/19 Page 2 of 4



       B.     Debtor is permitted to use the Cash Collateral solely for such purposes set forth in
the Budget in order to avoid immediate and irreparable harm to the Debtor's bankruptcy estate
which will occur if this Cash Collateral Order is not immediately approved.

                                             ORDER

       Accordingly, it is therefore ORDERED that:

        1.     The Motion is hereby granted in accordance with the terms of this Order. Any
objections to the Motion with respect to the entry of this Order that have not been withdrawn,
waived or settled, and all reservations of rights included therein, are hereby denied and overruled.

         2.     The Debtor is authorized, on a limited basis, to use Cash Collateral only as provided
in strict accordance with the terms and conditions provided in this Cash Collateral Order.

        3.     The Debtor shall be permitted to use Cash Collateral through April 30, 2020 solely
to pay the expenses described in the expenditures contained in the budget attached hereto as
Exhibit 1 (as such budget may be amended, modified, or supplemented in accordance with this
Cash Collateral Order, the "Budget") for the Cash Collateral Period, solely up to the amounts, at
the times and for the purposes identified in the Budget. The Debtor shall not, without prior written
consent of the Secured Lenders, use Cash Collateral with respect to any month in the Budget in an
amount in excess of the aggregate amount budgeted for that month, provided, that there shall be a
permitted variance of 15% in the aggregate for any amounts listed in the Budget for a particular
month. Any amounts listed in the Budget that are unused in any month may be carried over and
used by the Debtor in any subsequent month and any unused amounts may be utilized for any other
line item within the week or subsequent month.

        4.     The Debtor and Secured Lender(s) may extend the Cash Collateral Period without
further notice to creditors or order of this Court, provided that a Stipulation Extending Cash
Collateral Order signed by counsel to the Debtor and counsel of the Secured Lender(s) is filed
together with a copy of a budget should there be any changes from the Budget attached hereto as
Exhibit 1.

         5.      Secured Lender(s) is entitled to, pursuant to sections 361, 362, and 363(e) of the
Bankruptcy Code, to adequate protection of their interests in the Cash Collateral on account of the
totality of the diminution in value of the Cash Collateral, if any, from and after April 1, 2019 (the
"Filing Date") in accordance with section 506(a) of the Bankruptcy Code arising from the
imposition and enforcement of the automatic stay and the Debtor's use or disposition of the Cash
Collateral, as the case may be a diminution, (each diminution, a "Diminution in Value").

         6.     Secured Lender(s) is hereby granted the following adequate protection (the
"Adequate Protection"), in addition to the Adequate Protection provided on the Budget attached
hereto as Exhibit 1 effective upon the date of this Order and without the necessary of the execution
or filing by the Debtor or Secured Lenders:
         Case 19-35298 Document 42 Filed in TXSB on 10/18/19 Page 3 of 4



       a.       Adequate Protection Liens: To the extent of the aggregate Diminution of Value, if
       any, of their respective interests in the Cash Collateral, and subject to the Carve-Out
       (defined in paragraph 8 of this Order) the Secured Lenders shall have valid and perfected
       additional and replacement security interests in, and liens upon (the ”Adequate Protection
       Liens"), all of the relevant Debtor's right, title and interest in, to, and under all of Debtor's
       now owned and after-acquired cash, and Cash Collateral of the Debtor, any investment of
       such cash and cash collateral, inventory, accounts receivable, any cause of action, any right
       to payment whether arising before or after the Filing Date and the proceeds thereof, any
       right to payment whether arising before or after the Filing Date, and the proceeds, products,
       rents and profits of all of the foregoing, but only to the extent and priority that the Secured
       Creditors had valid prepetition liens and security interests in such collateral as of the Filing
       Date that is not subject to defense, offset, avoidance or subordination (collectively, the
       "Adequate Protection Collateral"). The priority of any postpetition replacement liens
       granted to the Secured Creditors shall be the same as existed on as of the Filing Date; and

       b.      Adequate Protection Superpriority Claims. To the extent of the aggregate
       Diminution of Value, if any, of their respective interests in the Cash Collateral, and subject
       to the Carve-Out (defined in paragraph 8 of this Order) the Secured Creditors are hereby
       granted, in addition to claims under section 503(b) of the Bankruptcy Code, an allowed
       superpriority administrative expense claim pursuant to section 507(b) of the Bankruptcy
       Code (collectively, the "Adequate Protection Superpriority Claims").

       c.      Adequate Protection Payments. Secured Lenders specified in Paragraph A of this
       Order will be provided adequate protection payments according to Exhibit 1 to the extent
       that the Secured Lender is a scheduled secured creditor or has filed a proof of claim in the
       Debtor’s bankruptcy case; each Secured Lender entitled to adequate protection will receive
       a Pro-Rata share of the adequate protection payment relative to its scheduled or filed claim
       and according to its categorization in Exhibit 1.

        7.      The priority of any postpetition replacement liens granted to the Secured Lenders
hereunder shall be the same as existed of the Filing Date. The Adequate Protection Liens and
Adequate Protection Superpriority Claims shall be valid only to the extent the Secured Lender's
prepetition claims and liens exist, are valid, prior to all others, and not subject to defense, offset,
avoidance or subordination.

        8.      The term "Carve-Out" shall mean quarterly fees required to the United States
Trustee pursuant to 28 U.S.C. § 1930(a)(6) and any fees payable to the Clerk of the Bankruptcy
Court. All liens and claims of the Secured Creditors, regardless of their nature or priority, shall be
subject to the Carve-Out.

                                   Reserved for Judge’s Signature
   October 18, 2019
                                                      Case 19-35298 Document 42 Filed in TXSB on 10/18/19 Page 4 of 4
                                                                            EXHIBIT 1


Prestige Heating and Air Conditioning, LLC's Final Budget (monthly)

Item Description                                9/24/19 - 10/31/19      11/1/2019      12/1/2019        1/1/2020       2/1/2020      3/1/2020      4/1/2020
Beginning Balance
CASH-IN                                                     $25,000     $7,835.00     $20,444.00     $28,053.00     $35,662.00     $48,271.00    $60,880.00
Customer Payments                                          $125,000     $120,000       $115,000       $115,000       $120,000       $120,000       $140,000
AR-Cash in                                                    $0.00              0              0              0              0            $0            $0
Total Cash-in                                              $150,000   $127,835.00    $135,444.00    $143,053.00    $155,662.00    $168,271.00   $200,880.00
CASH-OUT
Bookkeeper                                                    $700            700            700            700            700            700           700
Permits                                                       $300          1500           1500           1500           1500           1500          1500
Insurance                                                    $3,000         3000           3000           3000           3000           3000          3000
Sales Tax                                                    $8,000         8000           8000           8000           8000           8000          8000
Vehicle maintenance                                          $1,900         1900           1900           1900           1900           1900          1900
Utilities                                                    $1,480       $2,043         $2,043         $2,043         $2,043         $2,043        $2,043
Travel                                                       $1,200        $900           $900           $900           $900           $900          $900
Office suplies                                                $300            300            300            300            300            300           300
Contractor payment                                           $5,000        13000          13000          13000          13000          13000         13000
Cost of goods                                               $50,000      $29,000        $29,000        $29,000        $29,000        $29,000       $29,000
website maintenance                                           $985            985            985            985            985            985           985
Marketing                                                    $3,000         3000           3000           3000           3000           3000          3000
Professional Fees                                             $600            600            600            600            600            600           600
Equipment rental                                                          $2,000         $2,000         $2,000         $2,000         $2,000        $2,000
Payroll tax                                                  $1,500       $3,000         $3,000         $3,000         $3,000         $3,000        $3,000
Payroll                                                     $48,000      $21,863        $21,863        $21,863        $21,863        $21,863       $21,863
Fuel                                                         $5,000         5000           5000           5000           5000           5000          5000
Rent                                                         $3,600        $500           $500           $500           $500           $500          $500
UST fees                                                     $2,600         2600           2600           2600           2600           2600          2600
Adequate protection                                          $5,000         5000           5000           5000           5000           5000          5000
Comptroller payments                                                        2500           2500           2500           2500           2500          2500


Total Cash out                                          $142,165.00        107391         107391         107391         107391         107391        107391
CASH-IN LESS CASH-OUT                                     $7,835.00      $12,609          $7,609         $7,609       $12,609        $12,609       $32,609
Net Cummulative                                           $7,835.00    $20,444.00     $28,053.00     $35,662.00     $48,271.00     $60,880.00    $93,489.00
